Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
                                               Status of the Application
2. Claims 1-2, 6-8, 12, 13, 18, 23-25 and 28-30 are pending under examination. Claims 19-22 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 3-5, 9-11, 14-17 and 26-27 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3.  The rejection of claims under 35 USC 103 as being unpatentable over Heiner et al. in view of Samuels et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 1-2, 6-8, 12-13, 18, 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heiner et al. (US 2009/0105094) in view of Jones et al. (US 2006/0068415).
         Heiner et al. teach a method of claim 1, comprising: (i) assigning a specific barcode sequence to template DNA molecules in a sample wherein the assigning comprises linking moiety ligated to the barcode sequence (para 0051 indicating wherein the nucleic acid tag comprises a linker (ligands,  or chemical linkage functional group for ligation),  wherein barcode-tagged molecules are obtained by a PCR amplification reaction using primers comprising a universal sequence (promoter sequence) at 5’ end, wherein for a template DNA molecule of the template DNA molecules, a primer of the primers additionally comprise a barcode (see entire document, at least para 0029-0031, 0048, 0051; use of tag oligonucleotides or nucleic acid tags comprising an identification 
(ii) clonally amplifying the barcode-tagged molecules (see entire document, at least para 0032, 0054; indicating clonally amplifying tagged nucleic acids);
(iii) fragmenting and circularizing the barcode containing fragments by intramolecular ligation, thereby generating sequencing library of overlapping fragments of each template molecule with its assigned barcode to obtain and demultiplexed reads from the sequencing library (see at least para 0033-0036, 0038, 0052-0053; indicating generating overlapping nucleic acids by enzymatic digestion of the clonally amplified nucleic acids and circularizing the overlapping fragments by intramolecular ligation to
obtaining sequencing library); and (v) assembling the overlapping fragments and sequencing to obtain extended sequence reads of each DNA template molecule (see entire document, at least para 0038-0042, 0055-0056 indicating sequencing and assembling sequences reads).
         With reference to claim 2, 7, Heiner et al. teach that the method further comprises labelling the amplified barcode-tagged molecules with biotin and purifying biotin-labelled fragments using streptavidin-coated paramagnetic beads (see para 0031, 0051 indicating tagged nucleotides comprising label or biotin).
       With regard to claim 12, Heiner et al. teach that the step of amplifying the barcode tagged molecules is by circularizing the barcode-tagged molecules and performing rolling circle amplification (see entire document, at least 0054).

       Regarding claim 23, Heiner et al. teach that the template DNA comprises mixed template DNA molecules (see entire document, at least para 0043).
         Regarding claim 24, Heiner et al. teach that the sequencing library comprises double stranded circularized molecules (see entire document, at least para 0049).
   With reference to claims 29-30, Heiner et al. teach that, the intramolecular ligation is performed using a DNA ligase and the rolling circle amplification is performed using a phi29 polymerase (see at least 0033, 0052-0054).
    However, Heiner et al. did not specifically protecting barcoded-proximal ends of the amplified barcode-tagged molecules and subjecting protected barcode-tagged molecules to unidirectional deletion. 
      Jones et al. teach a method for preparing barcode sequencing library wherein the method comprises protecting amplified or extended barcode fragments (exonuclease resistant barcode fragments) and subjecting protected barcode tagged fragments to unidirectional deletion by exonuclease (such as exonuclease III) to create desired size nucleic acid fragment of the sequencing library (para 0095-0096, 0057, 0086).  Jones et al. also teach the size of the barcode-tagged fragments ranging from 200, 300 to N base pairs in length and template molecules have a length of at least 3kb and adding unique tags (para 0049, 0059-0060, 0099).            
     It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Heiner . 
                                                Allowable subject matter
5.     Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637